Case 1:18-cr-10341-MLW Document 27 Filed 05/06/19 Page 1 of 7

U.S. Department of Justice

Andrew E, Lelling
United States Attorney
District of Massachusetts

 

 

Main Reception: (617) 748-3100 John Joseph Moakley United States Courthouse
1 Courthouse Way
Suite 9200
Boston, Massachusetts 02210

April 19, 2019
R. Bradford Bailey, Esq.
Brad Bailey, P.C.
44 School Street
Suite 1000B
Boston, MA 02108

Re: United States v. Antonio Niati
Criminal No. 18-10341-MLW

Dear Mr. Bailey:

The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Antonio Niati (“Defendant”), agree as follows:

ll; Change of Plea

At the earliest practicable date, Defendant will plead guilty to counts One and Two of the
Indictment: conspiracy to commit bank fraud, in violation of 18 U.S.C. §1349; and aiding and
abetting aggravated identify theft, in violation of 18 U.S.C. §§1028A(a)(1) and (2). Defendant
admits that he committed the crimes specified in these counts and is in fact guilty of each one.
Defendant also agrees to waive any legal or procedural defects in the Indictment.

zs Penalties
Defendant faces the following mandatory minimum and maximum penalties:

© For Count One, incarceration for 30 years; supervised release for 5 years; a fine
of $1,000,000, or twice the gross gain/loss, whichever is greater; a mandatory
special assessment of $100; restitution; and forfeiture to the extent charged in
the Indictment;

¢ For Count Two, a mandatory sentence of incarceration for two years,
consecutive to the sentence for the underlying enumerated felony; supervised

1

 
Case 1:18-cr-10341-MLW Document 27 Filed 05/06/19 Page 2 of 7

release for one year, a fine of $250,000, or twice the gross gain/loss, whichever
is greater; and a mandatory special assessment of $100; and restitution.

Defendant understands that, if he is not a United States citizen, pleading guilty may affect
Defendant’s immigration status. Defendant agrees to plead guilty regardless of any potential
immigration consequences, even if Defendant’s plea results in being automatically removed from
the United States.

3, Sentencing Guidelines
The parties agree, with respect to the Guidelines applicable to Count One, as follows:

a) Defendant’s base offense level is 7, because the offense of conviction has a
statutory maximum term of imprisonment of 20 years or more (USSG

§2B1.1(a)(1));

b) Defendant’s offense level is increased by 2, because Defendant was a manager
or supervisor in the criminal activity (USSG §3B1.1(c));

c) Defendant’s offense level is decreased by three, because Defendant has
accepted responsibility for Defendant’s crimes (USSG §3E1.1).

The U.S. Attorney will take the position that Defendant’s offense level for Count One is
increased by 14, because the loss caused by the offense, including all relevant conduct and intended
loss, is more than $550,000 but not more than $1,500,000, in accordance with USSG
§2B1.1(b)(1)(H). Defendant will take the position that Defendant’s offense level for Count One
is increased by 12, because the actual loss caused by the offense, including all relevant conduct, is
more than $250,000 but not more than $550,000, in accordance with USSG §2B1.1(b)(1)(G).

The U.S. Attorney reserves the right to take the position that Defendant’s offense level is
increased by 2, because the offense involved sophisticated means and Defendant intentionally
engaged in or caused the conduct constituting sophisticated means, in accordance with USSG
§2B1.1(b)(10)(C). Defendant reserves the right to contest this enhancement.

The parties agree that Defendant’s sentence for Count Two is 24 months, to run consecutive
to any term of imprisonment imposed for Count One.

Defendant understands that the Court is not required to follow these calculations, and that
Defendant may not withdraw his guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.

Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant does not clearly accept
responsibility for the crimes he is pleading guilty to committing; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

2

 
Case 1:18-cr-10341-MLW Document 27 Filed 05/06/19 Page 3 of 7

If, after signing this Agreement, Defendant’s criminal history score or Criminal [History
Category are reduced, the U.S. Attorney reserves the right to seek an upward departure under the

Guidelines.

Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

4, Sentence Recommendation

 

The U.S. Attorney agrees to recommend the following sentence to the Court:

a) on Count One, incarceration at the low end of the Guidelines sentencing range
as calculated by the Court at sentencing, excluding departures; and on Count
Two, incarceration for a term of two years consecutive to the sentence imposed
on Count One;

b) a fine within the Guidelines sentencing range as calculated by the Court at
sentencing, excluding departures, unless the Court finds that Defendant is not
able, and is not likely to become able, to pay a fine;

c) 36 months of supervised release;

d) amandatory special assessment of $200, which Defendant must pay to the Clerk
of the Court by the date of sentencing;

e) restitution in an amount to be determined; and

f) forfeiture as set forth in Paragraph 6.

oe Waiver of Appellate Rights and Challenges to Conviction or Sentence

 

Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

a)

He will not challenge his conviction on direct appeal or in any other proceeding,
including in a separate civil lawsuit; and

 
Case 1:18-cr-10341-MLW Document 27 Filed 05/06/19 Page 4 of 7

b) Defendant will not challenge any prison sentence of 75 months or less or any
court orders relating to forfeiture, restitution, fines or supervised release. This
provision is binding even if the Court’s Guidelines analysis is different than the
one in this Agreement.

The U.S. Attorney agrees that, regardless of how the Court calculates
Defendant’s sentence, the U.S. Attorney will not appeal any sentence of
imprisonment of 51 months or more.

Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence will be final when the Court issues a written judgment after the sentencing hearing
in this case. That is, after the Court issues a written judgment, Defendant will lose the right to
appeal or otherwise challenge his conviction and sentence, regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in
the first place.

Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor engaged in
misconduct serious enough to entitle Defendant to have his conviction or sentence overturned.

6. Forfeiture

Defendant understands that the Court will, upon acceptance of Defendant’s guilty plea,
enter an order of forfeiture as part of Defendant’s sentence, and that the order of forfeiture may
include assets directly traceable to Defendant’s offense, assets used to facilitate Defendant’s
offense, substitute assets and/or a money judgment equal to the value of the property derived from,
or otherwise involved in, the offense.

The assets to be forfeited specifically include, without limitation, the following:

a. $360,891.00 in United States currency, to be entered in the form of an Order of
Forfeiture (Money Judgment).

Defendant admits that $360,891.00 is subject to forfeiture on the grounds that it is equal to
the amount of money involved in Defendant’s offense.

Defendant acknowledges and agrees that the amount of the forfeiture money judgment
represents proceeds the Defendant obtained (directly or indirectly), and/or facilitating property
and/or property involved in, the crimes to which Defendant is pleading guilty and that, due at least
in part to the acts or omissions of Defendant, the proceeds or property have been transferred to, or
deposited with, a third party, spent, cannot be located upon exercise of due diligence, placed
beyond the jurisdiction of the Court, substantially diminished in value, or commingled with other

4

 
Case 1:18-cr-10341-MLW Document 27 Filed 05/06/19 Page 5 of 7

property which cannot be divided without difficulty. Accordingly, Defendant agrees that the
United States is entitled to forfeit as “substitute assets” any other assets of Defendant up to the
value of the now missing directly forfeitable assets.

Defendant agrees to consent to the entry of an order of forfeiture for such property and
waives the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J), 32.2, and 43(a)
regarding notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the
change-of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment. Defendant understands and agrees that forfeiture shall not satisfy or
affect any fine, lien, penalty, restitution, cost of imprisonment, tax liability or any other debt owed
to the United States.

If the U.S. Attorney requests, Defendant shall deliver to the U.S. Attorney within 30 days
after signing this Plea Agreement a sworn financial statement disclosing all assets in which
Defendant currently has any interest and all assets over which Defendant has exercised control, or
has had any legal or beneficial interest. Defendant further agrees to be deposed with respect to
Defendant’s assets at the request of the U.S. Attorney. Defendant agrees that the United States
Department of Probation may share any financial information about the Defendant with the United
States Attorney’s Office.

Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.

Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local
law enforcement agency and turned over to the United States, during the investigation and
prosecution of this case, and consents to the forfeiture of all such assets.

7. Civil Liability
This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges

specified in Paragraph 1 of this Agreement.

8. Breach of Plea Agreement

 

Defendant understands that if he breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to withdraw his guilty plea. Defendant’s breach, however, would
give the U.S. Attorney the right to be released from his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges that were, or are to be, dismissed under this
Agreement.

If Defendant breaches any provision of this Agreement, the U.S. Attorney would also have
the right to use against Defendant any of Defendant’s statements, and any information or materials

5

 
Case 1:18-cr-10341-MLW Document 27 Filed 05/06/19 Page 6 of 7

he provided to the government during investigation or prosecution of his case. The U.S. Attorney
would have this right even if the parties had entered any carlier written or oral agreements or
understandings about this issue.

Finally, if Defendant breaches any provision of this Agreement, he thereby waives any
defenses based on the statute of limitations, constitutional protections against pre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurring before the date of this Agreement.

9, Who is Bound by Plea Agreement

This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

10. Modifications to Plea Agreement

This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

*& ik Fo

If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Mark J. Balthazard.

Sincerely,

ANDREW E. LELLING
United States Attorney

i PL
JAZ
S TE PLIEN E: PRANK
Chief, Securities and Financial Fraud Unit

JORDI DE LLANO

Deputy Chief, Securities and Financial raud Unit

 

By:

 

A ai er

WARES. BA AVEHAZARD
LESLIE RIGHT
Assistant U.S. Attorneys

 
Case 1:18-cr-10341-MLW Document 27 Filed 05/06/19 Page 7 of 7

ACKNOWLEDGMENT OF PLEA AGREEMENT

 

I have read this letter and discussed it with my attorney. The letter accurately presents my
agreement with the United States Attorney’s Office for the District of Massachusetts. There are no
unwritten agreements between me and the United States Attorney’s Office, and no United States
government official has made any unwritten promises or representations to me in connection with
my guilty plea. I have received no prior offers to resolve this case.

I understand the crimes I am pleading guilty to, and the mandatory minimum and maximum
penalties for those crimes. I have discussed the Sentencing Guidelines with my lawyer and |]
understand the sentencing ranges that may apply.

I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charges against me, possible
defenses I might have, the terms of this Agreement and whether I should go to trial.

[am entering into this Agreement freely and voluntarily and because | am in fact guilty of
the offenses. I believe this Agreement is in my best interest.

° \ : ’
Jntenre \ A vat
ANTONIO NIATI
Defendant

Date: 4/2 \ ‘\

 

 

I certify that Antonio Niati has read this Agreement and that we have discussed what it
means. I believe Antonio Niati understands the Agreement and is entering into it freely,
voluntarily, and knowingly. I also certify that the U.S. Attorney has not extended any other offers
regarding a change of plea in this case.

 

/R. BRADFORD BAILEYAESQ.
Attorney for Defendant

Date: Y -~ 22 LZ

 
